                   Case 1:20-cv-07628-PAC Document 15-3 Filed 09/18/20 Page 1 of 1




    From:                             Adam Rogas <adam@ns8.com>
    Sent:                             Tuesday, September 1, 2020 4:55 PM
    To:                               Tiffany        ; Eric
    Cc:
    Subject:                          NS8 & My Family



    It is with a heavy heart that I must tender my resignation as CEO and Chairman of NS8 Inc effective today at
    1:00 PST.

    Over the course of the last year, and increasingly during the last several weeks, my responsibilities to the
    Company have exacted an increasingly burdensome toll on my personal life, health, and in particular upon my
    family and its welfare. The pandemic and the fall of my father has also emphasized to me both how fragile life
    really is, and how much my family truly means to me.

    There is nothing I want more than to see NS8 continue forward successfully and I am committed to finding a
    cooperative means of ensuring this.

    I have enlisted the help of counsel, William Sullivan at Pillsbury Winthrop LLP, to act as my representative over
    the course of the transition to ensure we all keep perspective of our shared goals and desired ultimate
    outcome in the best interests of the Company and its investors.

    Regards,

    Adam Rogas



                Adam Rogas
                Chief Executive Officer


      adam@ns8.com
      T+1 (650) 420‐6910 M+1 (702) 807‐0228
      NS8.COM



                                                                                                        Exhibit
                                                                                                                        exhibitsticker.com




                                                                                                           3




                                                             1




HIGHLY CONFIDENTIAL                                                                                  NS8-DOJ_0002255
